 



EXHIBIT 10.2

CHANGE IN CONTROL AGREEMENT

     THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into effective as
of October 20, 2003 by and between EQUITY OFFICE MANAGEMENT, L.LC., a Delaware
limited liability company (“Employer”), EQUITY OFFICE PROPERTIES TRUST, a
Maryland real estate investment trust (the “Trust”) and PEYTON H. OWEN (the
“Executive”).

WITNESSETH

WHEREAS, the Trust is the indirect ultimate controlling parent of Employer; and

     WHEREAS, the Board of Trustees of the Trust (the “Board”) recognizes that
the possibility of a Change in Control (as hereinafter defined) exists or may
exist in the future and that the threat or the occurrence of a Change in Control
can result in significant distractions of its key management personnel because
of the uncertainties inherent in such a situation;

     WHEREAS, the Board has determined that it is essential and in the best
interest of the Trust and/or its affiliates, (including Employer, as the context
may require, collectively, the “Company”) and the Trust’s shareholders to retain
the services of the Executive in the event of a threat or occurrence of a Change
in Control and to ensure his continued dedication and efforts in such event
without undue concern for his personal financial and employment security; and

     WHEREAS, in order to induce the Executive to remain in the employ of the
Company particularly in the event of a threat or the occurrence of a Change in
Control, the Employer desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event his employment is
terminated as a result of, or in connection with, a Change in Control and to
provide the Executive with certain other benefits whether or not the Executive’s
employment is terminated.

AGREEMENT

     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein and other good and valuation consideration, the receipt
and sufficiency of which are hereby acknowledged, it is agreed as follows:

     1.     Term of Agreement. This Agreement shall commence as of the date
hereof and shall continue in effect until the date the Executive’s employment by
the Company is terminated; provided, however, that if the Executive’s employment
is terminated following, or in anticipation of, a Change in Control, the term
shall continue in effect until all payments and benefits have been made or
provided to the Executive hereunder.

     2.     Definitions

          2.1     Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned

 



--------------------------------------------------------------------------------



 



or accrued through the “Termination Date” (as hereinafter defined) but not paid
as of the Termination Date including (i) base salary, (ii) reimbursement for
reasonable and necessary expenses incurred by the Executive on behalf of the
Company during the period ending on the Termination Date, (iii) paid time off
(to the extent provided by Company policy or applicable law), and (iv) 100% of
any target bonus with respect to the Company’s fiscal year ended prior to the
Termination Date to the extent a bonus for such year has not been awarded and
paid prior to the Termination Date.

          2.2     Base Amount. For purposes of this Agreement, “Base Amount”
shall mean the greater of (a) the Executive’s annual base salary, at the rate in
effect immediately prior to the Change in Control and (b) the Executive’s annual
base salary, at the rate in effect on the Termination Date.

          2.3     Bonus Amount. For purposes of this Agreement, “Bonus Amount”
shall mean the annual average of the cash and fair market value (when paid or
awarded and calculated without regard to any vesting requirement) of stock or
other property paid to the Executive (including amounts that would have been
paid if they had not been deferred) under the Company’s annual incentive bonus
plan for the three years immediately preceding the year in which the Executive’s
employment terminates (disregarding for these purposes any year during such
3 year period that Executive did not work a full year), or for such shorter
period that the Executive has been employed by the Company. If the Executive’s
employment is terminated in the Executive’s first year of employment, “Bonus
Amount” shall mean 100% of the target bonus that the Executive would have been
eligible to receive for such year.

          2.4     Cause. For purposes of this Agreement, a termination of
employment is for “Cause” if the Executive has been convicted of a felony
involving fraud or dishonesty or the termination is evidenced by a resolution
adopted in good faith by at least two-thirds of the Board that the Executive:
(i) intentionally and continually failed substantially to perform his reasonably
assigned duties with the Company (other than a failure resulting from the
Executive’s incapacity due to physical or mental illness or from the Executive’s
assignment of duties that would constitute “Good Reason” as hereinafter defined)
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to the
Executive specifying the manner in which the Executive has failed substantially
to perform or (ii) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; provided, however, that no termination of
the Executive’s employment shall be for Cause as set forth in clause (ii) above
until (x) there shall have been delivered to the Executive a copy of a written
notice setting forth that the Executive was guilty of the conduct set forth in
clause (ii) and specifying the particulars thereof in detail and (y) the
Executive shall have been provided an opportunity to be heard in person by the
Board (with the assistance of the Executive’s counsel if the Executive so
desires). Neither an act nor a failure to act, on the Executive’s part shall be
considered “intentional” unless the Executive has acted or failed to act with a
lack of good faith and with a lack of reasonable belief that the Executive’s
action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Agreement to the contrary, no

2



--------------------------------------------------------------------------------



 



failure to perform by the Executive after a Notice of Termination is given by
the Executive shall constitute Cause for purposes of this Agreement.

          2.5     Change in Control. For purposes of this Agreement, a “Change
in Control” shall mean any of the following events:

               (a)     An acquisition (other than directly from the Trust) of
any voting securities of the Trust (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of 30% or more of the combined voting power of the Trust’s
then outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred, Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(ii) the Company or any Subsidiary or (iii) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined).

               (b)     Approval by shareholders of the Trust:

     (i)     A merger, consolidation or reorganization involving the Trust, if:

     (A)      the shareholders of the Trust, immediately before such merger,
consolidation or reorganization, fail to own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
seventy percent (70%) of the combined voting power of the outstanding Voting
Securities of the entity resulting from such merger or consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; and

     (B)     the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization do not constitute at least a majority of the members of the
board of directors of the Surviving Corporation or a corporation beneficially
owning, directly or indirectly, a majority of the Voting Securities of the
Surviving Corporation.

3



--------------------------------------------------------------------------------



 



(A merger, consolidation or reorganization involving the Trust which fails to
satisfy the conditions described in clauses (A) and (B) shall herein be referred
to as a “Non-Control Transaction.”);

     (ii)     A complete liquidation or dissolution of the Trust; or

     (iii)     An agreement for the sale or other disposition of all or
substantially all of the assets of the Trust to any Person (other than to an
entity of which the Trust directly or indirectly owns at least 70% of the voting
shares).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Trust which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Trust, and after such share acquisition
by the Trust, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

               (c)     The rejection by the voting Beneficial Owners of the
outstanding Shares of the entire slate of trustees that the Board proposes at a
single election of trustees.

               (d)     The rejection by the voting Beneficial Owners of the
outstanding Shares of one-half or more of the trustees that the Board proposes
over any two or more consecutive elections of trustees.

               (e)     Notwithstanding anything contained in this Agreement to
the contrary, if the Executive’s employment is terminated prior to a Change in
Control and the Executive reasonably demonstrates that such termination: (i) was
at the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (ii) otherwise occurred in connection with, or
in anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of the Executive’s employment.

          2.6     Company. For purposes of this Agreement, the “Company” shall
include the Company’s “Successors and Assigns” (as hereinafter defined).

4



--------------------------------------------------------------------------------



 



          2.7     Disability. For purposes of this Agreement, “Disability” shall
mean a physical or mental infirmity that entitles the Executive to benefits
under the Company sponsored long-term disability plan in which he or she
participates.

          2.8     Good Reason.

               (a)     For purposes of this Agreement, “Good Reason” shall mean
the occurrence after a Change in Control of any of the events or conditions
described in subsections (i) through (viii) hereof:

     (i)     a change in the Executive’s status, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change (other than an immaterial or de minimus
adverse change) from his status, position or responsibilities as in effect at
any time within 180 days preceding the date of a Change in Control or at any
time thereafter; the Executive no longer reports to the chief executive officer
of the Company (if the Executive reported to such officer prior to the Change in
Control); the assignment to the Executive of any duties or responsibilities
which, in the Executive’s reasonable judgment, are inconsistent with his status,
title, position or responsibilities as in effect at any time within 180 days
preceding the date of a Change in Control or at any time thereafter; or any
removal of the Executive from or failure to reappoint or reelect him to any of
such offices or positions held prior to the Change in Control, except in
connection with the termination of his employment for Disability, Cause, as a
result of his death or by the Executive other than for Good Reason;

     (ii)     a reduction in the Executive’s base salary or any failure to pay
the Executive any compensation or benefits to which he is entitled within five
days of written notice thereof;

     (iii)     the Company’s requiring the Executive to be based at any place
outside a 25-mile radius from the Executive’s principal location of business
prior to the Change in Control, except for reasonably required travel on the
Company’s business which is not materially greater than such travel requirements
prior to the Change in Control;

     (iv)     the failure by the Company to provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities which opportunities will be evaluated in
light of the performance requirements therefor) to those provided for under each
other employee compensation and benefit plan, program and practice in which the
Executive was participating at any time within 180 days preceding the date of a
Change in Control or at any time thereafter;

5



--------------------------------------------------------------------------------



 



     (v)     the insolvency or the filing (by any party, including the Company)
of a petition for bankruptcy of the Company, which petition is not dismissed
within sixty (60) days;

     (vi)     any material breach by the Company of any provision of this
Agreement;

     (vii)     any purported termination of the Executive’s employment for Cause
by the Company which does not comply with the terms of Section 2.4; or

     (viii)     the failure of the Company to obtain an agreement, satisfactory
to the Executive, from any Successors and Assigns to assume and agree to perform
this Agreement, as contemplated in Section 6 hereof.

               (b)     Any event or condition described in Section 2.8(a)(i)
through (viii) which occurs prior to a Change in Control but which the Executive
reasonably demonstrates (i) was at the request of a Third Party or
(ii) otherwise arose in connection with, or in anticipation of, a Change in
Control which actually occurs, shall constitute Good Reason for purposes of this
Agreement notwithstanding that it occurred prior to the Change in Control.

               (c)     The Executive’s right to terminate his employment
pursuant to this Section 2.8 shall not be affected by his incapacity due to a
Disability.

          2.9.     Notice of Termination. For purposes of this Agreement,
following a Change in Control, “Notice of Termination” shall mean a written
notice of termination from the Company of the Executive’s employment which
indicates a specific termination provision in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

          2.10.     Pro Rata Bonus. For purposes of this Agreement, “Pro Rata
Bonus” shall mean an amount equal to 100% of the target bonus that the Executive
would have been eligible to receive for the Company’s fiscal year in which the
Executive’s employment terminates, multiplied by a fraction, the numerator of
which is the number of days in such fiscal year through the Termination Date and
the denominator of which is 365.

          2.11.     Successors and Assigns. For purposes of this Agreement,
“Successors and Assigns” shall mean a corporation or other entity acquiring all
or substantially all the Voting Securities, assets or business of the Trust
whether by operation of law or otherwise, and any affiliate of such Successors
and Assigns.

          2.12.     Termination Date. For purposes of this Agreement,
“Termination Date” shall mean (a) in the case of the Executive’s death, his date
of death, (b) in the case of

6



--------------------------------------------------------------------------------



 



Good Reason, the last day of his employment and (c) in all other cases, the date
specified in the Notice of Termination or if no Notice of Termination is sent,
the last day of his employment; provided, however, that if the Executive’s
employment is terminated by the Company due to Disability, the date specified in
the Notice of Termination shall be the 30th day after receipt of the Notice of
Termination by the Executive, provided that the Executive shall not have
returned to the full-time performance of his duties within 30 days after such
receipt.

          3.     Termination of Employment. If the Executive’s employment with
the Company shall be terminated within twenty-four (24) months following a
Change in Control, the Executive shall be entitled to the following compensation
and benefits:

               (a)     If the Executive’s employment with the Company shall be
terminated (i) by the Company for Cause or Disability, (ii) by reason of the
Executive’s death or (iii) by the Executive other than for Good Reason, the
Employer shall pay to the Executive the Accrued Compensation; provided, however,
any incentive compensation shall not be paid in the case of a termination by the
Company for Cause; and provided, further that, if an employment agreement is in
existence between the Company and the Executive on the Termination Date, the
Employer and/or its affiliates, as the case may be, shall also pay to the
Executive any amounts owed to the Executive pursuant to such employment
agreement, but only to the extent such amounts are not duplicative of amounts
otherwise payable hereunder.

               (b)     If the Executive’s employment with the Company shall be
terminated for any reason other than as specified in Section 3(a), the Executive
shall be entitled to the following:

     (i)     the Employer shall pay the Executive all Accrued Compensation and a
Pro Rata Bonus;

     (ii)     the Employer shall pay the Executive as severance pay and in lieu
of any further compensation for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to two and a half (21/2) times the sum of
(A) the Base Amount and (B) the Bonus Amount; provided, however, if an
employment agreement is in existence between the Company and the Executive on
the Termination Date, any amount due the Executive under this Section 3(b)(ii)
shall be reduced by the amount of Base Amount and Bonus Amount paid as severance
pay to Executive pursuant to such employment agreement in lieu of compensation
for periods subsequent to the Termination Date.

     (iii)     for thirty (30) months following the Termination Date, (the
“Continuation Period”), the Employer shall at its expense continue on behalf of
the Executive and his dependents and beneficiaries the medical, dental, life,
disability and hospitalization benefits provided (A) to the Executive at any
time during the 90-day period prior to the Change in

7



--------------------------------------------------------------------------------



 



Control or at any time thereafter (and if different benefits were paid during
such period, such of those benefits as are elected by the Executive) or (B) to
other similarly situated executives who continue in the employ of the Company
during the Continuation Period. The coverage and benefits (including deductibles
and costs) provided in this Section 3(b)(iii) during the Continuation Period
shall be no less favorable to the Executive and his dependents and beneficiaries
than the most favorable of such coverages and benefits during any of the periods
referred to in clauses (A) and (B) above. The Employer’s obligation hereunder
with respect to the foregoing benefits shall be compromised to the extent that
the Executive obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Employer may reduce the coverage of any
benefits it is required to provide the Executive hereunder as long as the
aggregate coverages and benefits of the combined benefits plans is no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. This subsection (iii) shall not be interpreted so as to
limit any benefits to which the Executive, his dependents or beneficiaries may
be otherwise entitled under any of the Company’s employee benefit plans,
programs or practices following the Executive’s termination of employment,
including without limitation, retiree medical and life insurance benefits;

     (iv)     all theretofore unvested share options, restricted options,
restricted share and other awards issued to the Executive pursuant to the
Company’s Share Option and Share Award Plan, and all unvested benefits under any
split dollar life insurance policies insuring the Executive’s life, shall
immediately become 100% vested; and

     (v)     a payment from the Employer equal to the unvested amount contained
in the Executive’s accounts in the Company’s 401(k) plan (or any other qualified
plan of the Company or an affiliate) which he or she will forfeit as a result of
his or her termination.

               (c)     The amounts provided for in Sections 3(a) and 3(b)(i) and
(ii) shall be paid in a single lump sum cash payment in immediately available
funds within five (5) days after the Executive’s Termination Date (or earlier,
if required by applicable law).

               (d)     The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment
except as provided in Section 3(b)(iii).

               (e)     The Executive’s entitlement to any other compensation or
benefits or any indemnification shall be determined in accordance with the
Company’s employee

8



--------------------------------------------------------------------------------



 



benefit plans and other applicable programs, policies and practices or any
indemnification agreement in effect.

          4.     Notice of Termination. Following a Change in Control, any
purported termination of the Executive’s employment by the Company shall be
communicated by Notice of Termination to the Executive. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination.

          5.     Excise Tax Gross-Up.

               (a)     Notwithstanding anything contained in this Agreement to
the contrary, in the event it is determined (pursuant to (b) below) or finally
determined (as defined in (c)(iii) below) that any payment, distribution,
transfer, benefit or other event with respect to the Company or its
predecessors, successors, direct or indirect subsidiaries or affiliates (or any
predecessor, successor or affiliate of any of them, and including any benefit
plan of any of them), to or for the benefit of Executive or Executive’s
dependents, heirs or beneficiaries (whether such payment, distribution,
transfer, benefit or other event occurs pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 5) (each a “Payment” and collectively the “Payments”) is or
was subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended, and any successor provision or any comparable
provision of state or local income tax law (collectively, “Section 4999”), or
any interest, penalty or addition to tax is or was incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest,
penalty or addition to tax, hereinafter collectively referred to as the “Excise
Tax”), then, within 10 days after such determination or final determination, as
the case may be, the Employer shall pay to Executive an additional cash payment
(hereinafter referred to as the “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes, interest, penalties and additions to tax
imposed with respect to the Gross-Up Payment (including, without limitation, any
income and excise taxes imposed upon the Gross-Up Payment), Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon such Payment
or Payments. This provision is intended to put Executive in the same position as
Executive would have been had no Excise Tax been imposed upon or incurred as a
result of any Payment.

               (b)     Except as provided in subsection (c) below, the
determination that a Payment is subject to an Excise Tax shall be made in
writing by a nationally recognized certified public accounting firm selected by
Executive (“Executive’s Accountant”). Such determination shall include the
amount of the Gross-Up Payment and detailed computations thereof, including any
assumptions used in such computations (the written determination of the
Executive’s Accountant, hereinafter, the “Executive’s Determination”). The
Executive’s Determination shall be reviewed on behalf of the Company by a
nationally recognized certified public accounting firm selected by the Company
(the “Company’s Accountant”). The Company shall notify Executive within 10
business days after receipt of the Executive’s Determination of any disagreement
or dispute therewith, and failure to so notify within that period shall be
considered an

9



--------------------------------------------------------------------------------



 



agreement by the Company with the Executive’s Determination, obligating the
Employer to make payment as provided in subsection (a) above within 10 days from
the expiration of such 10 business-day period. In the event of an objection by
the Company to the Executive’s Determination, any amount not in dispute shall be
paid within 10 days following the 10 business-day period referred to herein, and
with respect to the amount in dispute the Executive’s Accountant and the
Company’s Accountant shall jointly select a third nationally recognized
certified public accounting firm to resolve the dispute and the decision of such
third firm shall be final, binding and conclusive upon the Executive and the
Company. In such a case, the third accounting firm’s findings shall be deemed
the binding determination with respect to the amount in dispute, obligating the
Employer to make any payment as a result thereof within 10 days following the
receipt of such third accounting firm’s determination. All fees and expenses of
each of the accounting firms referred to in this Section 5 shall be borne solely
by the Employer.

(c)     (i)     Executive shall notify the Company in writing of any claim by
the Internal Revenue Service (or any successor thereof) or any state or local
taxing authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Employer of a Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than
30 days after Executive receives written notice of such claim and shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by Executive to give such
notice within such 30-day period shall not result in a waiver or forfeiture of
any of Executive’s rights under this Section 5 except to the extent of actual
damages suffered by the Company as a result of such failure. Executive shall not
pay such claim prior to the expiration of the 15-day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes, interest, penalties or additions
to tax with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such 15-day period that it desires to contest
such claim (and demonstrates to the reasonable satisfaction of Executive its
ability to make the payments to Executive which may ultimately be required under
this section before assuming responsibility for the claim), Executive shall:

     (A) give the Company any information reasonably requested by the Company
relating to such claim;

     (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to Executive;

10



--------------------------------------------------------------------------------



 



     (C) cooperate with the Company in good faith in order effectively to
contest such claim; and

     (D) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Employer (including additional interest,
penalties and additions to tax) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed in relation to such claim and in relation
to the payment of such costs and expenses or indemnification. Without limitation
on the foregoing provisions of this Section 5, and to the extent its actions do
not unreasonably interfere with or prejudice Executive’s disputes with the
Taxing Authority as to other issues, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax, interest or penalties claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Employer shall
advance an amount equal to such payment to Executive, on an interest-free basis,
and shall indemnify and hold Executive harmless, on an after-tax basis, from all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and, further,
provided, that any extension of the statute of limitations relating to payment
of taxes, interest, penalties or additions to tax for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount; and, provided, further, that any
settlement of any claim shall be reasonably acceptable to Executive and the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and Executive shall be
entitled to settle or contest, as the case may be, any other issue.

     (ii) If, after receipt by Executive of an amount advanced by the Employer
pursuant to Section 5(c)(i), Executive receives any refund with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of Section 5) promptly pay to the Employer an amount equal to such refund
(together with any interest paid or credited thereon after taxes applicable
thereto), net of any taxes (including without limitation any income or excise
taxes), interest,

11



--------------------------------------------------------------------------------



 



penalties or additions to tax and any other costs incurred by Executive in
connection with such advance, after giving effect to such repayment. If, after
the receipt by Executive of an amount advanced by the Employer pursuant to
Section 5(c)(i), it is finally determined that Executive is not entitled to any
refund with respect to such claim, then such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall be treated as
a Gross-Up Payment and shall offset, to the extent thereof, the amount of any
Gross-Up Payment otherwise required to be paid.

     (iii) For purposes of this Section 5, whether the Excise Tax is applicable
to a Payment shall be deemed to be “finally determined” upon the earliest of:
(A) the expiration of the 15-day period referred to in paragraph (c)(i) above if
the Company has not notified Executive that it intends to contest the underlying
claim, (B) the expiration of any period following which no right of appeal
exists, (C) the date upon which a closing agreement or similar agreement with
respect to the claim is executed by Executive and the Taxing Authority (which
agreement may be executed only in compliance with this Section 5), (D) the
receipt by Executive of notice from the Company that it no longer seeks to
pursue a contest (which notice shall be deemed received if the Company does not,
within 15 days following receipt of a written inquiry from Executive,
affirmatively indicate in writing to Executive that the Company intends to
continue to pursue such contest).

               (d)      As a result of uncertainty in the application of
Section 4999 that may exist at the time of any determination that a Gross-Up
Payment is due, it may be possible that in making the calculations required to
be made hereunder, the parties or their accountants shall determine that a
Gross-Up Payment need not be made (or shall make no determination with respect
to a Gross-Up Payment) that properly should be made (“Underpayment”), or that a
Gross-Up Payment not properly needed to be made should be made (“Overpayment”).
The determination of any Underpayment shall be made using the procedures set
forth in paragraph (b) above and shall be paid to Executive as an additional
Gross-Up Payment. The Company shall be entitled to use procedures similar to
those available to Executive in paragraph (b) to determine the amount of any
Overpayment (provided that the Company shall bear all costs of the accountants
as provided in paragraph (b)). In the event of a determination that an
Overpayment was made, any such Overpayment shall be treated for all purposes as
a loan to Executive with interest at the applicable Federal rate provided for in
Section 1274(d) of the Code; provided, however, that the amount to be repaid by
Executive to the Employer shall be subject to reduction to the extent necessary
to put Executive in the same after-tax position as if such Overpayment were
never made.

12



--------------------------------------------------------------------------------



 



     6.     Successors; Binding Agreement. This Agreement shall be binding upon
and shall inure to the benefit of the Company, its Successors and Assigns, and
the Company shall require any Successors and Assigns to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place. Neither this Agreement nor any right or interest hereunder
shall be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

     7.     Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as a result of the Executive obtaining or enforcing any right or
benefit provided by this Agreement (including, but not limited to, any such fees
and expenses incurred in connection with the Dispute). Furthermore, any amounts
due Executive by the Company that are not paid when due under this Agreement
shall bear interest at the Prime Rate (as declared by Bank of America, N.A. from
time to time) plus 5% from the time when the payment is due until the date the
payment is made.

     8.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, by overnight courier or by facsimile, addressed to the
respective addresses and facsimile numbers last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

     9.     Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company (except for
any severance or termination policies, plans, programs or practices) and for
which the Executive may qualify, nor shall anything herein limit or reduce such
rights as the Executive may have under any other agreements with the Company
(except for any severance or termination agreement). Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.

     10.     No Guaranteed Employment. The Executive and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the

13



--------------------------------------------------------------------------------



 



Company at any time, subject, however to the rights of the Executive provided
herein in the event of any such termination.

     11.     Settlement of Claims. The Employer’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.

     12.     Full Satisfaction; Waiver and Release. As a condition to receiving
the payments and benefits hereunder, the Executive shall execute a document in
customary form, releasing and waiving any and all claims, causes of actions and
the like against the Company and its successors, shareholders, officers,
trustees, agents and employees, regarding all matters relating to the
Executive’s service as an employee of the Company or any affiliates and the
termination of such relationship. Such claims include, without limitation, any
claims arising under Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991, as amended; the Equal Pay Act of 1962; the American
Disabilities Act of 1990; the Family Medical Leave Act, as amended; the Employee
Retirement Income Security Act of 1976, as amended; or any other federal, state
or local statute or ordinance, but exclude any claims that arise out of an
asserted breach of the terms of this Agreement or current or future claims
related to the matters described in Paragraph 9.

     13.     Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive, the Trust and Employer. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provisions of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

     14.     Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Illinois without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained in a court of competent
jurisdiction in Cook County in the State of Illinois.

     15.     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

     16.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings

14



--------------------------------------------------------------------------------



 



and arrangements, oral or written, between the Company and Executive with
respect to the subject matter hereof, including any prior “Change in Control”
agreement.

     IN WITNESS WHEREOF, the Trust and the Employer has caused this Agreement to
be executed by its duly authorized officer and the Executive has executed this
Agreement as of the day and year first above written.

            EQUITY OFFICE PROPERTIES TRUST
      By:   /s/ Stanley M. Stevens         Name:   Stanley M. Stevens       
Title:   Executive Vice President, Chief Legal
Counsel and Secretary        EQUITY OFFICE MANAGEMENT, L.L.C.
      By:   /s/ Stanley M. Stevens         Name:   Stanley M. Stevens       
Title:   Executive Vice President              /s/ Peyton H. Owen       Peyton
H. Owen           

     For and in consideration of the benefits hereunder to Employer, the
wholly-owned subsidiary of the undersigned, the undersigned does hereby
unconditionally guarantee the obligations of Employer hereunder.

            EOP Operating Limited Partnership
      By:   Equity Office Properties Trust, its general
partner                               By:   /s/ Stanley M. Stevens        
Name:   Stanley M. Stevens        Title:   Executive Vice President, Chief Legal
Counsel and Secretary     

15